Title: To James Madison from John J. Crittenden, 21 December 1816
From: Crittenden, John J.
To: Madison, James


        
          Dr Sir
          Frankfort Dec: 21st 1816
        
        The only apology I can have for troubling you with this letter, is that the subject of it is a matter of public concern.
        The death of the late Judge Innes has occasioned a vacancy in the Federal Court for the District of Kentucky. Mr: John T Mason has been recommended to your Excellency, as I am told, as a proper person to supply that vacancy. Mr: Mason, I am informed, is personally known to you, & his claims & pretensions have no doubt been properly represented by his friends. I only desire to add my concurrence to every recommendation of his worth & merit which you may have received. He is a gentleman of high dignified character, & I have no doubt that he is well qualified for, & every way worthy of the office which his friends solicit for him. With sentiments of high respect & consideration I am Yr: Obdt: Servt:
        
          John J Crittenden
        
      